DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 12/16/2020.  Currently claims 21-40 are pending and rejected below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Kucklick discloses a catheter assembly (as in figures 1-10) configured for drainage and for blood-induced pleurodesis inducement, the assembly comprising: an elongate flexible first tube body (2) comprising a distal length (near 15/12) configured to indwell a patient body trunk cavity from and distal of a sealing cuff (near 4/6) that is configured to contact sealingly with a patient’s body wall; at least one first tube body lumen (interior of 2) extending longitudinally through a lengthwise portion of the distal length (figure 1 for one example), the at least one first tube body lumen substantially defined by an inner diameter surface of the first tube body; and the distal length including at least one fenestration (15) providing fluid communication between the first tube body lumen and a region external of the first tube body; wherein the at least one first tube body lumen comprises a plurality of lumens see figures 3-4 and 7 for multiple lumens) that extend through a length of the first tube body, with at least one lumen configured for medicament infusion and at least one lumen configured for drainage, the first tube body comprising a split region with at least two branches (see figures 1 and 5 which show branched tubes), wherein the at least one lumen configured for medicament infusion extends through one of the at least two branches and the at least one lumen configured for drainage extends through another of the at least two branches.
Kucklick discloses the claimed invention except for the “unitary” distal length with a split region.  Schweikert teaches that it is known to use a “unitary” distal length with a split region as set forth in figure 7d or 8b for example and paragraphs at column 10 lines 1 through 60 to provide a flexible durable soft, conformable device that minimizes leakage and minimize risk of harm to vessel walls.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Kucklick with the “unitary” distal length with a split region as taught by Schweikert, since such a modification would provide the system and method with the “unitary” distal length with a split region for providing a flexible durable soft, conformable device that minimizes leakage and minimize risk of harm to vessel walls.  
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

    PNG
    media_image1.png
    635
    811
    media_image1.png
    Greyscale

	Concerning claim 22 and a valve attached to the at least one lumen configured for drainage, the valve configured to interface with a drainage modality (see valve 39).
Concerning claim 23 and a valve attached to the at least one lumen configured for medicament infusion, the valve configured to interface with an infusion assembly (see valve connection manifold 17 or rightmost portion shown in figure 7).
Concerning claim 24 and at least one portion of the distal length is configured as an injection portion that includes at least one surface and/or a further opening constructed to permit passage therethrough of a sclerotic agent (see leftmost portion as in figure 7).
Concerning claim 25 and a valve disposed at a proximal end of the first tube body (see 39 or 17).
Concerning claim 26 and in a first state, a second tube body is removably attached to the valve at a distal end of the second tube body, and in the first state, a proximal end of the second tube body is disposed in fluid communication with a blood supply (note use of tube plug 42).
Concerning claim 27 and in a second state, the proximal end of the second tube body is not disposed in fluid communication with a blood supply (note removal or dissolution of tube plug 42).
Concerning claim 28 and, in a third state, a vacuum bottle or other drainage modality is attached in fluid communication with the first tube body (note connection of device with suction vacuum source 18 independently from the plug being within).
Concerning claim 29 and the catheter assembly apparatus for autologous blood transfer to a target region within a patient’s body, the apparatus comprising: a drainage modality (18) configured for 
Concerning claim 30 and a valve attached to the at least one lumen configured for drainage, the valve configured to interface with the drainage modality (see valve 39).
Concerning claim 31 and a valve attached to the at least one lumen configured for medicament infusion, the valve configured to interface with the infusion assembly  (see valve connection manifold 17 or rightmost portion shown in figure 7).
Concerning claim 32 and at least one portion of the distal length is configured as an injection portion that includes at least one surface and/or a further opening constructed to permit passage therethrough of a sclerotic agent (see leftmost portion as in figure 7).
Concerning claim 33 and the catheter assembly comprises a valve disposed at a proximal end of the first tube body (see previously identified valve and figure 7 rightmost side).

	Concerning claim 35 and in a second state, the proximal end of the second tube body is not disposed in fluid communication with a blood supply(note removal or dissolution of tube plug 42).
Concerning claim 36 and a method of delivering a medicament via a catheter assembly in a body lumen, the method comprising: directing a distal portion including the distal length of the first tube body of the catheter assembly of claim 21 (see previously identified structures above) into a body cavity (see figures 1 and 10); directing the distal portion to a target site (note distal portion is towards a target region of the patient); dispensing the medicament to the target site through the at least one lumen configured for medicament infusion (note function of the fluid source and associated lumen functions).
Concering claim 37 and the medicament comprises one or more of a sclerosing agent, a therapeutic agent, an effervescent material, a radiopaque material, whole blood and blood components (see para [0032]).
Concerning claim 38 the first tube body comprises a lubricious coating configured to resist adhesion by a medicament (see para [0030]).
Concerning claim 39 and comprising connecting a valve attached to the at least one lumen configured for drainage, the valve configured to interface with a drainage modality (see valve 39/37).
Concerning claim 40 and connecting a valve attached to the at least one lumen configured for medicament infusion with an infusion assembly (see valve connection manifold 17 or rightmost portion shown in figure 7).


    PNG
    media_image2.png
    582
    587
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but is not persuasive because the new ground of rejection is of the position that Schweikert teaches the formation of the unitary catheter portion and split lumens as discussed in the rejection above.  Examiner is of the position that the newly presented amendments are taught in the combination of the prior art of record and any obvious modifications thereof.
It is recommended that applicant greater amend the claims to further distinguish structures of the applicants device over the prior art of record if that is where applicant feels novelty lies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783